     Case 2:18-cv-02314-JAM-DB Document 48 Filed 08/20/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       JULIUS ANDERSON,                                   No. 2:18-cv-2314 JAM DB P
11                          Plaintiff,
12             v.                                           ORDER REFERRING CASE TO POST-
                                                            SCREENING ADR PROJECT AND
13       CALIFORNIA MEDICAL FACILITY, et                    STAYING CASE FOR 120 DAYS
         al.,
14
                            Defendants.
15

16

17            Plaintiff, a former state prisoner, proceeds without counsel in this action. Defendants have

18   waived service of process through counsel. This case was previously referred to the post-

19   screening ADR project and set for a settlement conference which was later vacated due to

20   plaintiff’s release from custody. In response to the court’s order requesting information from

21   plaintiff, plaintiff has recently confirmed his mailing address and phone number and confirmed

22   that he has access to a smart phone with microphone and camera. (ECF No. 47.) The court finds it

23   appropriate to again stay this action for a period of 120 days to allow the parties to investigate

24   plaintiff’s claims, meet and confer, and then participate in a settlement conference.

25            There is a presumption that all post-screening prisoner civil rights cases assigned to the

26   undersigned will proceed to settlement conference.1 However, if after investigating plaintiff’s

27

28   1
         If the case does not settle, the court will set a date for the filing of a responsive pleading.
                                                             1
     Case 2:18-cv-02314-JAM-DB Document 48 Filed 08/20/21 Page 2 of 3


 1   claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor,

 2   defense counsel in good faith finds that a settlement conference would be a waste of resources,

 3   defense counsel may move to opt out of this pilot project. A motion to opt out must be filed

 4   within sixty days of the date of this order.

 5          Once the settlement conference is scheduled, at least seven days prior to the conference,

 6   the parties shall submit to the settlement judge a confidential settlement conference statement.

 7   The parties’ confidential settlement conference statements shall include the following: (a) names

 8   and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a short

 9   procedural history; (d) an analysis of the risk of liability, including a discussion of the efforts

10   made to investigate the allegations; and (e) a discussion of the efforts that have been made to

11   settle the case. Defendant shall e-mail the settlement conference statement to the settlement

12   judge’s e-mail box for proposed orders, available on the court’s website. Plaintiff shall place his

13   settlement conference statement in the U.S. mail addressed to the settlement conference judge,

14   United States District Court, 501 I Street, Sacramento, CA 95814. Plaintiff shall mail his

15   settlement conference statement so that it is received by the court at least seven days before the

16   settlement conference.

17          In accordance with the above, IT IS HEREBY ORDERED that:

18          1. This action is stayed for 120 days to allow the parties an opportunity to settle their

19   dispute before the discovery process begins. Except as provided herein or by subsequent court

20   order, no other pleadings or other documents may be filed in this case during the stay of this
21   action. The parties shall not engage in formal discovery, but the parties may elect to engage in

22   informal discovery.

23          2. Within sixty days from the date of this order, defendants shall file any motion to opt

24   out of the Post-screening ADR Project.

25          3. At least seven days prior to the settlement conference, each party shall submit a

26   confidential settlement conference statement, as described above, to the settlement judge.
27   Defendant shall e-mail the settlement conference statement to the settlement judge’s proposed

28   orders e-mail address. Plaintiff shall place his settlement conference statement in the U.S. mail
                                                         2
      Case 2:18-cv-02314-JAM-DB Document 48 Filed 08/20/21 Page 3 of 3


 1   addressed to the settlement judge, United States District Court, 501 I Street, Sacramento, CA

 2   95814. Plaintiff shall mail his settlement conference statement so that it is received by the court

 3   at least seven days before the settlement conference.

 4             4. If a settlement is reached at any point during the stay of this action, the parties shall file

 5   a Notice of Settlement in accordance with Local Rule 160.

 6             5. The parties remain obligated to keep the court informed of their current addresses at all

 7   times during the stay and while the action is pending. Any change of address must be reported

 8   promptly to the court in a separate document captioned for this case and entitled “Notice of

 9   Change of Address.” See L.R. 182(f).

10   Dated: August 19, 2021

11

12
     DLB7
13   ande2314.ADR.post release

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           3
